 



Exhibit 10.1
AMENDMENT NO. 2
TO
CREDIT AGREEMENT
          This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is made as
of the 29th day of September, 2005 by and among UTi, UNITED STATES, INC., a New
York corporation (“UTi”), UTi INTEGRATED LOGISTICS, INC., a South Carolina
corporation f/k/a Standard Corporation (“Logistics”), UTi BROKERAGE, INC., a
California corporation (“Brokerage” and, together with UTi, and Logistics,
collectively, the “Companies” and each, individually, a “Company”), UTi (U.S.)
HOLDINGS, INC., a Delaware corporation (the “Parent Guarantor”), UTi SERVICES,
INC., a California corporation (“Services” and, together with the Companies and
the Parent Guarantor, the “Loan Parties” and each, individually, a “Loan
Parties”), the financial institutions that are or may from time to time
hereafter become parties to the Credit Agreement defined below (together with
their respective successors and assigns, the “Lenders”), and LASALLE BANK
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
R E C I T A L S:
          A. The Administrative Agent, the Lenders and the Loan Parties are
parties to that certain Credit Agreement dated as of August 5, 2004, as amended
by that certain Amendment No. 1 to Credit Agreement dated as of May 31, 2005 (as
the same may hereafter be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which, among other
things, the Administrative Agent and the Lenders have agreed, subject to the
terms and conditions thereof, to make certain loans, advances and other
financial accommodations to the Companies.
          B. The Loan Parties, the Administrative Agent and the Lenders are
entering into this Amendment to modify certain of the terms of the Credit
Agreement to, among other things, (i) increase the Revolving Commitment by
$15,000,000, (ii) reduce certain interest and fee rates and (iii) modify certain
financial covenants.
          NOW, THEREFORE, in consideration of the premises set forth above and
the mutual covenants and promises contained in this Amendment, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Amendments to the Credit Agreement. As of the Effective
Date (as defined below), the Loan Parties, the Administrative Agent and the
Lenders agree to the following amendments of the Credit Agreement:
          1.1. Section 1 of the Credit Agreement is hereby amended by deleting
the following defined terms in their entirety and substituting the following
therefor:

 



--------------------------------------------------------------------------------



 



     Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that
(i) the Applicable Margin for LIBOR Loans shall be the percentage set forth
under the column “LIBOR Margin”, (ii) the Applicable Margin for Base Rate Loans
shall be the percentage set forth under the column “Base Rate Margin”, (iii) the
Non-Use Fee Rate shall be the percentage set forth under the column “Non-Use Fee
Rate” and (iv) the L/C Fee shall be the percentage set forth under the column
“L/C Fee Rate”:

                                          Level   Average Debt/EBITDA Ratio  
LIBOR Margin   Base Rate Margin   Non-Use Fee Rate   L/C Fee Rate   I    
> 2.75
    2.00 %     0.25 %     0.375 %     2.00 % II  
< 2.75 and > 2.25
    1.75 %     0.00 %     0.25 %     1.75 % III  
< 2.25 and > 1.50
    1.50 %     0.00 %     0.25 %     1.50 % IV  
< 1.50
    1.25 %     0.00 %     0.20 %     1.25 %

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Parent Guarantor, the Subsidiary Guarantor and/or the Companies
provide or are required to provide the annual and quarterly financial statements
and other information pursuant to Section 10.1.1 or 10.1.2, as applicable, and
the related Compliance Certificate, pursuant to Section 10.1.3. Notwithstanding
anything contained in this paragraph to the contrary, (a) if the Parent
Guarantor, the Subsidiary Guarantor and the Companies fail to deliver such
financial statements and Compliance Certificate in accordance with the
provisions of Sections 10.1.1, 10.1.2 and 10.1.3, the LIBOR Margin, the Base
Rate Margin, the Non-Use Fee Rate and the L/C Fee Rate shall be based upon Level
I above beginning on the date such financial statements and Compliance
Certificate were required to be delivered until the fifth (5th) Business Day
after such financial statements and Compliance Certificate are actually
delivered, whereupon each such Applicable Margin shall be determined by the then
current Level; (b) no reduction to any Applicable Margin shall become effective
at any time when an Event of Default or Unmatured Event of Default has occurred
and is continuing; and (c) for purposes of clarity, from the Second Amendment
Effective Date until the date upon which the financial statements and Compliance
Certificate are delivered for the Fiscal Quarter ending October 31, 2005, the
Applicable Margin shall be based on Level II.
     Revolving Commitment means Sixty-five Million Dollars ($65,000,000.00), as
such amount may be reduced from time to time pursuant to Section 6.1.1.
     Total Debt means all Debt of the Parent Guarantor and its Subsidiaries,
determined on a consolidated basis, excluding (a) contingent obligations in
respect of Contingent Liabilities (except to the extent constituting Contingent
Liabilities in respect

2



--------------------------------------------------------------------------------



 



of Debt of a Person other than any Loan Party), (b) Hedging Obligations, and
(c) Debt of the Parent Guarantor to any of its Subsidiaries (to the extent such
Subsidiaries are Loan Parties) and Debt of Subsidiaries of the Parent Guarantor
to other Subsidiaries of the Parent Guarantor (to the extent such other
Subsidiaries are Loan Parties) or to the Parent Guarantor.
          1.2 Section 1 of the Credit Agreement is hereby amended by adding the
following new defined terms in the appropriate alphabetical order:
     Second Amendment means that certain Amendment No. 2 to the Credit Agreement
dated as of September 29, 2005 among the Loan Parties, the Administrative Agent
and the Lenders, as amended, restated, supplemented or otherwise modified from
time to time.
     Second Amendment Effective Date means the “Effective Date,” as such term is
defined in the Second Amendment.
          1.3 Section 2.1.2 of the Credit Agreement is hereby amended by
deleting the phrase “Ten Million Dollars ($10,000,000.00)” in clause (a) of the
proviso to such section and inserting the phrase “Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00)” therefor.
          1.4 Section 11.14.3 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted therefor:
     11.14.3 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA
Ratio as of the last day of any Computation Period to exceed the applicable
ratio set forth below for such Computation Period:

      Computation Period Ending   Total Debt to EBITDA Ratio
July 31, 2004
  3.30 to 1.00
October 31, 2004
  3.30 to 1.00
January 31, 2005
  3.00 to 1.00
April 30, 2005
  3.00 to 1.00
July 31, 2005
  3.00 to 1.00
October 31, 2005
  3.50 to 1.00
January 31, 2006
  3.50 to 1.00
April 30, 2006 and each Fiscal Quarter ending thereafter
  3.30 to 1.00

          1.5 Section 11.14.4 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted therefor:
     11.14.4 Capital Expenditures. Not permit the aggregate amount of all
Capital Expenditures made by the Loan Parties in any Fiscal Year to exceed
$7,500,000.

3



--------------------------------------------------------------------------------



 



          1.6 Annex A to the Credit Agreement is hereby deleted in its entirety
and Exhibit A attached hereto is substituted therefor.
          1.7 Annex B to the Credit Agreement is hereby deleted in its entirety
and Exhibit B attached hereto is substituted therefor.
          SECTION 2. Reaffirmation. Each Loan Party, in its capacity under each
of the Loan Documents to which it is a party (including the capacities of debtor
and pledgor, as applicable, and each other similar capacity, if any, in which
such Loan Party has granted liens on all or any part of its properties or
assets, or otherwise acts as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Obligations), hereby (a) expressly
reaffirms and assumes (on the same basis as set forth in the Credit Agreement
(as amended hereby) and each other Loan Document, in each case, to which it is a
party) all of such Loan Party’s obligations and liabilities to the
Administrative Agent and the Lenders as set forth in the Credit Agreement (as
amended hereby) and in each other Loan Document, in each case, to which it is a
party, and agrees to be bound by and abide by and operate and perform under and
pursuant to and comply fully with all of the terms, conditions, provisions,
agreements, representations, undertakings, warranties, guarantees, indemnities
and covenants contained in the Credit Agreement and each other Loan Document to
which it is a party, as such obligations and liabilities have been amended by
this Amendment, and hereby ratifies, confirms and reaffirms in all respects all
obligations and liabilities of such Loan Party under the Loan Documents; (b) to
the extent such Loan Party has granted liens on any of its properties or assets
pursuant to any of the Loan Documents to secure the prompt and complete payment,
performance and/or observance of all or any part of its obligations to the
Administrative Agent and the Lenders, hereby acknowledges, ratifies, confirms
and reaffirms such grant of liens, and acknowledges and agrees that all of such
liens are intended and shall be deemed and construed to secure to the fullest
extent set forth therein all now existing and hereafter arising obligations
under the Loan Documents to which it is a party, as amended, restated,
supplemented and otherwise modified and in effect from time to time; and (c)
acknowledges and agrees that the Administrative Agent and the Lenders have fully
performed all of their respective obligations to the Loan Parties.
          SECTION 3. Conditions to Effectiveness. This Amendment shall become
effective as of the date first written above upon satisfaction of the following
conditions precedent (such date being the “Effective Date”):
     (a) The Administrative Agent shall have received all instruments,
documents, certificates and agreements set forth on the Closing Document List
attached as Exhibit C hereto and such other instruments, documents, certificates
and agreements as the Administrative Agent may reasonably request, in each case,
fully-executed by all parties thereto and in form and substance satisfactory to
the Administrative Agent;
     (b) The Loan Parties shall have paid all reasonable fees, costs and
expenses incurred by the Agent and the Lenders in connection with any matters
contemplated by or arising out of the Loan Documents and in connection with the
documentation, negotiation and closing of the transactions contemplated by this
Amendment, including, without limitation, all fees set forth in the Fee Letter
dated as of September 29, 2005 among the Companies and the Administrative Agent.

4



--------------------------------------------------------------------------------



 



     (c) All of the representations and warranties set forth in Section 4 of
this Amendment shall be true and correct; and
     (d) No Unmatured Event of Default or Event of Default shall have occurred
and be continuing.
          SECTION 4. Representations and Warranties. To induce the
Administrative Agent and the Lenders to enter into this Amendment, the Loan
Parties each hereby jointly and severally represents and warrants that:
          4.1. Compliance with Loan Documents. On the date hereof, each Loan
Party is in compliance with the terms and provisions set forth in the Credit
Agreement and the other Loan Documents to which it is a party (in each case, as
modified by this Amendment), and no Unmatured Event of Default or Event of
Default has occurred and is continuing which has not been waived in writing by
the Administrative Agent and the Lenders.
          4.2. Representations and Warranties. On the date hereof, the
representations, warranties and covenants of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents, are true and correct with the
same effect as though such representations and warranties and covenants had been
made on the date hereof, except to the extent that such representations and
warranties and covenants expressly relate to an earlier date.
          4.3. Corporate Authority of the Loan Parties. Each Loan Party has full
power and authority to enter into this Amendment and to incur and perform the
obligations provided for under this Amendment and the Credit Agreement (as
amended hereby), all of which have been duly authorized by all proper and
necessary corporate action. No consent or approval of stockholders or of any
public authority or regulatory body is required as a condition to the validity
or enforceability of this Amendment as against any Loan Party.
          4.4. Amendment as Binding Agreement. This Amendment and the Credit
Agreement (as amended hereby) and the other Loan Documents constitute the valid
and legally binding obligation of each Loan Party party thereto, fully
enforceable against each such Loan Party, in accordance with its terms.
          4.5. No Conflicting Agreements. Neither the execution and performance
by the Loan Parties (or any of them) of this Amendment will (i) violate any
provision of law, any order of any court or other agency of government, or the
charter, bylaws or other organizational documents of any Loan Party,
(ii) violate any indenture, contract, agreement or other instrument to which any
Loan Party is a party, or by which its property is bound, or be in conflict
with, result in a breach of or constitute (with due notice and/or lapse of time)
a default under, any such indenture, contract, agreement or other instrument or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of any Loan Party, other
than Permitted Liens.

5



--------------------------------------------------------------------------------



 




          SECTION 5. General Provision.
          5.1. Except as expressly amended by this Amendment, the terms and
provisions of the Credit Agreement, the Guaranty and Collateral Agreement and
each of the other Loan Documents shall remain unchanged and are in all other
respects ratified and confirmed and remain in full force and effect. This
Amendment shall not waive any Loan Party’s compliance with any terms of the
Credit Agreement, the Guaranty and Collateral Agreement or any of the other Loan
Document, and except as expressly set forth herein, the Administrative Agent and
the Lenders reserve all rights and remedies with respect to any such
non-compliance.
          5.2. The Loan Parties hereby jointly and severally agree to pay all
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation and consummation of this Amendment, and all other
documents related thereto, including, without limitation, the reasonable fees
and expenses of the Administrative Agent’s counsel, and any filing fees and
recordation tax required in connection with the filing of any documents
necessary to consummate the provisions of this Amendment.
          5.3. This Amendment shall be construed in accordance with and governed
by the laws of the State of Illinois.
          5.4. This Amendment may be executed in any number of counterparts.
          5.5. On or after the Effective Date, each reference in the Credit
Agreement to this “Agreement”, “hereof”, or words of like import, and all
references in any other Loan Document to the Credit Agreement shall, in each
case, unless the context otherwise requires, be deemed to refer to the Credit
Agreement as amended hereby.
          5.6. The recitals to this Amendment are incorporated herein in their
entirety by this reference thereto and deemed to be a part hereof.
          5.7. This Amendment shall inure to the benefit of the Loan Parties,
the Administrative Agent and the Lenders and their respective successors and
permitted assigns.
[remainder of page intentionally left blank;
signature pages follow]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers or members thereunto duly authorized,
as of the date first above written.

              LOAN PARTIES:
 
            UTi UNITED STATES, INC.
 
 
       
 
  By:   /s/ Stephen C. Savarese
 
       
 
  Title:   Secretary
 
 
            UTi INTEGRATED LOGISTICS, INC., formerly known as Standard
Corporation
 
 
       
 
  By:   /s/ Stephen C. Savarese
 
       
 
  Title:   Secretary
 
 
            UTi (U.S.) HOLDINGS, INC.
 
 
       
 
  By:   /s/ Stephen C. Savarese
 
       
 
  Title:   Secretary
 
 
            UTi BROKERAGE, INC.
 
 
       
 
  By:   /s/ Stephen C. Savarese
 
       
 
  Title:   Secretary
 
 
            UTi SERVICES, INC.
 
 
       
 
  By:   /s/ Stephen C. Savarese
 
       
 
  Title:   Secretary

[signature page to Amendment No.2]

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT AND LENDERS:
 
            LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent and as a
Lender
 
 
       
 
  By:   /s/ Lora Backofen
 
       
 
  Title:   First Vice President
 
 
            BANK OF AMERICA, as a Lender
 
 
       
 
  By:   /s/ Scott K. Mitchell
 
       
 
  Title:   Senior Vice President
 
 
            THE BANK OF NEW YORK, as a Lender
 
 
       
 
  By:   /s/ Edward Nallan
 
       
 
  Title:   Vice President

[signature page to Amendment No.2]

 